Citation Nr: 0501368	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1978 to 
July 1978.  

The appellant appealed to the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied his petition to 
reopen his previously denied claim of entitlement to service 
connection for schizophrenia.

Note also that, when filing of his substantive appeal (VA 
Form 9) in September 2002, the veteran requested a Travel 
Board hearing before a Veterans Law Judge (VLJ) of the Board, 
in Winston-Salem.  But he failed to report for his hearing, 
as scheduled.  There are no other hearing requests of record, 
and he has not justified his absence or requested to 
reschedule his hearing, so the Board deems his request for a 
hearing withdrawn.  See, e.g., 38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In unappealed August and October 1987 rating decisions, 
the RO denied the veteran's claim of entitlement to service 
connection for schizophrenia. 

3.  The additional evidence submitted or otherwise obtained 
since that October 1987 rating decision is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2000 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The April 2002 
rating decision appealed, the August 2002 statement of the 
case, and the October 2003 and April 2004 supplemental 
statements of the case, as well as the October 2001 and 
August 2003 letters to the appellant, notified him of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process his claim.  And the October 2001 and August 2003 
letters, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.



Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the 
appellant was provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's October 2001 and August 2003 VCAA letters.  
He also had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the October 2001 letter apprising the appellant 
of the provisions of the VCAA was sent prior to adjudicating 
his petition to reopen a previously denied claim of 
entitlement to service connection in April 2002.  So there 
was due process compliance with the holding and mandated 
sequence of events specified in a recent precedent decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Winston-Salem, and the RO did just that.  Consequently, there 
is no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2001 and August 2003 VCAA 
notice letters that were provided to the appellant do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of October 2001 and August 
2003, the appellant was requested to respond within 60 days 
and 30 days, respectively, but was informed that he had up to 
one year to submit evidence.  And, it has been more than one 
year since the letters.  Nonetheless, on December 16, 2003, 
the President signed H.R. 2297, the Veterans Benefits Act of 
2003 (the Act).  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the 
Act 


contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The appellant's claim for service connection for 
schizophrenia was first considered and denied by the RO in an 
August 1987 rating decision.  The claim originally was denied 
on the basis that the schizophrenia was not shown to have 
been incurred or aggravated during service by the evidence of 
record.  The RO, in denying the appellant's claim, relied on 
information contained in his service medical records and 
private medical records.  His service medical records were 
negative for any evidence of treatment for or diagnosis of a 
chronic psychiatric disorder during his brief military 
service.  And, private medical records from Central Prison 
Mental Facility, Dorothea Dix Hospital, and Broughton 
Hospital showed an initial  diagnosis of schizophrenic 
disorder following a referral for a mental health evaluation 
in March 1979.  The RO also noted that the appellant was not 
entitled to a presumption of service connection, as the 
appellant lacked the requisite 90 days of service.

The RO confirmed and continued its decision in subsequent 
August 1987 and October 1987 ratings.  The second August 1987 
rating decision was based on additional private medical 
records from Charlotte Memorial Hospital and Medical Center, 
which showed a diagnosis of schizophrenic reaction in April 
1978, so prior to the veteran entering the military, but 
failed to show that his pre-existing psychiatric disorder was 
aggravated during his brief period of service beyond its 
natural progression.  And in the October 1987 rating 
decision, the RO found that private medical records from 
Cherry Hospital, indicating the appellant was hospitalized in 
October 1979 for schizophrenia, failed to show this condition 
was in any way related to his military service.  The 
appellant filed a notice of disagreement (NOD) in response to 
the October 1987 rating decision - to initiate an appeal, 
but after receiving a statement of the case (SOC) in November 
1987, he failed to perfect his appeal by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200 (2004).

The appellant filed his current petition to reopen this 
previously denied claim in June 2001.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in an April 2002 decision, the RO found that the 
evidence received since the prior denial was new, but still 
not material, as the private medical records obtained 
on behalf of the appellant did not show that his 
schizophrenia was related to his service in the military.  
This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
appellant's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this particular case, the veteran did not perfect his 
appeal after the issuance of the November 1987 statement of 
the case.  Therefore, the October 1987 rating decision is 
final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in June 2001, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).



This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's October 1987 
rating decision includes private medical records from 
Broughton Hospital, Dorothea Dix Hospital, and Eastern 
Correctional Institution.  The records from Broughton 
Hospital, dated in 1996, indicate the veteran received 
inpatient treatment for polysubstance abuse and 
schizophrenia, as well as a personality disorder with 
antisocial features.  Additional records from Broughton 
Hospital, dated January 1980, April 1979, and March 1987, 
were duplicative of those considered in the 1987 rating 
decisions.

Records from Dorothea Dix Hospital show the veteran was 
hospitalized in June 1988 for treatment of schizophrenia and 
polydrug abuse.  Additional treatment records from Dorothea 
Dix, dated in March 1985, January 1980, and April 1979 were 
of record at the time of the 1987 rating decisions.

And records from Eastern Correctional Institution show the 
veteran received psychiatric treatment in May and July 2003 
for his schizophrenia and alcohol dependence, presumed to be 
in remission.  

In statements by the appellant, submitted in September 2001 
and September 2003, he argued that since he was treated prior 
to and following his service for schizophrenia, he should be 
service connected for his schizophrenia because his short 
period of military service worsened his schizophrenia.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
The additional copies of private medical records that were 
already of record are considered both cumulative and 
redundant.  And, although some of the appellant's recently 
submitted private medical records are new, in that they were 
not previously of record, they are nonetheless immaterial to 
his claim for service connection for schizophrenia because 
they do not address what was missing at the time of the 
October 1987 rating decision, even when considered with the 
other evidence as a whole and, thus, are merely cumulative.  
What was missing at the time of the October 1987 RO rating 
decision was evidence suggesting the appellant's 
schizophrenia was incurred or aggravated during his service.  
The records submitted by him during the years since that 1987 
decision only refer to the evaluation and treatment, i.e., 
the current diagnosis and severity, of his schizophrenia and 
additional disorders, including substance abuse and 
personality disorder.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  In short, 
these VA medical records do not show a causal relationship 
between his service in the military and any current 
symptomatology or diagnoses related to his schizophrenia.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

The Board is mindful of the appellant's arguments that he is 
entitled to service connection because he was treated for 
schizophrenia prior to and following his military service, 
thus perhaps suggesting aggravation during his service.  
But merely reiterating previously made arguments, without 
this independent verification, is insufficient grounds to 
reopen his claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for schizophrenia.  And, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


